United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2170
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Eric Quinin Holt

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                              Submitted: April 9, 2018
                               Filed: May 15, 2018
                                    [Published]
                                  ____________

Before GRUENDER, MELLOY, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Eric Quinin Holt pled guilty to conspiring to distribute controlled substances
in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. The district court1

      1
       The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
sentenced him to 65 months’ imprisonment and five years’ supervised release. After
prison, he violated his conditions of release and returned to prison. On release, he
again violated his terms of supervision. The district court sentenced him to 24
months’ imprisonment. He appeals. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.

       Holt contends the district court procedurally erred by failing to explain the
reasons for its sentence. This court “review[s] the district court’s revocation
sentencing decision under the same deferential-abuse-of-discretion standard that
applies to initial sentencing proceedings.” United States v. Johnson, 827 F.3d 740,
744 (8th Cir. 2016) (internal quotation marks omitted). “A sentence is procedurally
unreasonable if the district court . . . fail[ed] to consider the § 3553(a) factors, . . . or
fail[ed] to adequately explain the chosen sentence.” United States v. Perkins, 526
F.3d 1107, 1110 (8th Cir. 2008) (internal quotation marks omitted). Imposing a
revocation sentence, “[a] district court is not required to make specific findings; all
that is generally required to satisfy the appellate court is evidence that the district
court was aware of the relevant factors.” Id.

       Imposing a 24-month sentence, the district court said:

       In determining what sentence to impose, I have carefully considered the
       relevant guidelines and policy statements issued by the United States
       Sentencing Commission. In doing so, I have recognized that the range
       recommended by the guidelines is advisory. As directed by 18 U.S.C.
       Section 3583(e), I have also considered the relevant factors described in
       18 U.S.C. Section 3553(a), including the nature and circumstances of
       the offense; the history and characteristics of the defendant; and the
       need to deter Mr. Holt and others from committing crimes in the future;
       to protect the public from Mr. Holt; to provide Mr. Holt with needed
       care, treatment, and training; and to avoid unwarranted disparities
       between Mr. Holt’s sentence and the sentences of defendants with
       similar records who have been found guilty of similar conduct.

                                            -2-
The district court properly considered the relevant factors and did not procedurally
err in failing to explain its sentence.

      Holt believes his 24-month sentence (guidelines range 5 to 11 months) is
substantively unreasonable. This court reviews sentences for substantive
reasonableness using an abuse-of-discretion standard. Perkins, 526 F.3d at 1110. In
denying Holt’s request for probation, the court said:

      [T]he federal government has invested in you just about everything the
      government can invest in you, even up to the Re-Entry Court Program
      where a federal judge is spending extra time trying to help you to
      succeed. All that has failed. Why would I at this point—tell me at this
      point why I should invest any more of the government’s resources to try
      to help you when you don’t want to help yourself.

                                        ....

      I mean, I’m looking at this Rule 25. Okay? So to start with I notice that
      you denied to the woman doing the assessment that you used cocaine.
      It says you deny any use of cocaine. I think all of your dirty UAs here in
      federal court have all been for cocaine use, and yet here it says, “Client
      denied any use of cocaine or crack.” So how are you going to get better
      when you’re not even being honest to the people you’re going to see
      about getting better?

      In sentencing Holt above the guidelines, the court discussed his lengthy
criminal history, beginning “in 2005 for selling crack.” On his first period of
supervised release, “he was selling crack during most of the time” and “also using
drugs himself, missing drug tests, and failing to cooperate with drug treatment
programs.” After a period of unemployment, he again “was arrested for selling
crack” and sent back to prison. On release, “[h]e did not make it even four days
before he used cocaine, and he did not make it even five days before he skipped his

                                         -3-
first drug test.” The district court noted that for his first violation, it “treated him
leniently, merely modifying his conditions of release to include 90 days of home
detention with electronic monitoring.” He responded “by using cocaine while he was
on home detention for using cocaine.” After nine more months in prison, he again
violated his conditions of release numerous times, missing drug tests, using cocaine,
skipping court-required sessions, and failing to report to his probation officer. Given
his lengthy history of illegal activity and noncompliance with court orders, the district
court did not abuse its discretion in sentencing him to 24 months. See United States
v. Beran, 751 F.3d 872, 875 (8th Cir. 2014) (upholding 48-month sentence from 8-
to 14-month range).

                                     *******

      The judgment is affirmed.
                     ______________________________




                                          -4-